ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Grant M. Murchison, Esquire, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 11th day of June, 2013.
*209ORDERED, that Respondent, Grant M. Murchison, be and he is hereby disbarred by consent from the practice of law in the State of Maryland, effective sixty (60) days from the entry of this Order; and it is further
ORDERED, that, sixty (60) days from the entry of the Order, the Clerk of this Court shall enter a judgment of costs in favor of the Petitioner and against the Respondent in the amount of Eight Thousand Dollars ($8,000); and it is further
ORDERED, that, sixty (60) days from the entry of this Order, the Clerk of this Court shall remove the name of Grant M. Murchison from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).